                    Case 4:16-cv-07387-JSW Document 150 Filed 07/29/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance   of Counsel



                                         UNITED STATES DISTRICT COURT
                                                              for the
                                                 Northern District of California



                PARKRIDGE LIMITED, et al.                        )
                             Plaintiff                           )
                                  v.                             )      Case No.    4:16-cv-07387-JSW
                    INDYZEN, INC., et at.                        )
                             Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant and Cross-Claimant        INDYZEN, INC. and Defendant PRAVEEN NARRA KUMAR



Date:          07/29/2020                                                              /s/ Christopher G. Addy
                                                                                           Attorney's signature


                                                                                     Christopher G. Addy, 256044
                                                                                       Printed name and bar number

                                                                                      Structure Law Group, LLP
                                                                                   1754 Technology Drive, Suite 135
                                                                                         San Jose, CA 95110

                                                                                                 Address


                                                                                       caddy@structurelaw.com
                                                                                             E-mail address


                                                                                            (408) 441-7500
                                                                                            Telephone number


                                                                                            (408) 441-7501
                                                                                               FAX number
